Citation Nr: 0124939	
Decision Date: 10/19/01    Archive Date: 10/23/01	

DOCKET NO.  01-06 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the veteran's countable income constituted a bar to 
the receipt of improved disability pension benefits for the 
12-month annualization period beginning March 1, 2001.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from September 1964 
to September 1966.  

This matter arises from a May 2001 decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that denied the veteran improved 
disability pension benefits for the 12-month period beginning 
March 1, 2001.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  

During the appellate process, the veteran raised the issue of 
his entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.  That issue has not 
been developed or certified for appeal.  See 38 U.S.C.A. 
7105.  Nor is it "inextricably intertwined" with the issue 
now on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  As such, it is referred to the RO for all action 
deemed necessary. 


FINDINGS OF FACT

1.  The applicable income limitation for a veteran with no 
dependents for improved disability pension purposes as of 
March 1, 2001, is $9,304.  

2.  The veteran's countable income for the 12-month 
annualization period effective March 1, 2001, is $31,851; 
this includes a one-time payment of $16,396 representing 
retroactive benefits due him from the Social Security 
Administration, and $1,405 monthly from the same source.  



CONCLUSION OF LAW

The veteran's countable income is excessive for the receipt 
of improved disability pension benefits for the 12-month 
annualization period beginning March 1, 2001.  38 U.S.C.A. 
§§ 1503, 1521 (West 1991); 38 C.F.R. §§  3.3, 3.23, 3.271, 
3.272 (2000); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that during the 
pendency of this appeal on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (VCAA), which provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim for a 
benefit under a law administered by VA.  VCAA is applicable 
to all claims filed on or after the date of enactment or 
filed before the date of enactment and not yet final as of 
that date.  See VCAA § 7, subpart (a), 114 Stat. 2096, 2099; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Further, VA issued regulations to implement the VCAA in 
August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).  The 
amendments were effective November 9, 2000.  Except for the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

In this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA and the implementing 
regulations, the Board finds that VA's duties have been 
fulfilled in this regard.  The appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  The discussions in the February 2001 notification and 
the statement of the case sent to him informed the appellant 
of the evidence needed to substantiate his claim and 
otherwise complied with VA's notification requirements. As 
such, VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  The Board 
also finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

Thus, even though the VCAA was enacted and regulations were 
implemented during the pendency of this appeal, and 
therefore, have not been considered by the RO, there is no 
prejudice to the veteran in proceeding with the issue on 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses a matter not addressed by the RO, 
the Board must provide an adequate statement of reasons and 
bases as to why there is no prejudice to the veteran).  

The facts in this case are as follows.  By rating decision 
rendered in September 1999, the veteran was found to be 
eligible medically for improved disability pension benefits.  
He was awarded monetary benefits retroactively effective May 
1, 1999.  At that time, the veteran had no countable income 
for VA purposes.  

However, in February 2001, the veteran was awarded benefits 
from the Social Security Administration.  These were based 
upon his disability.  He was awarded $1,326 monthly, 
effective October 1, 1999, $1,357 monthly, effective December 
1, 1999, and $1,405 monthly effective December 1, 2000.  In 
addition to his monthly benefit, he was granted a retroactive 
payment of all amounts due him from October?1, 1999.  These 
totaled $16,396.25.  the RO considered the retroactive 
benefits received by the veteran, along with his monthly 
Social Security benefit, and determined that his countable 
income for VA purposes was $31,851 annually.  His improved 
disability pension benefits were terminated accordingly 
effective March 1, 2001.  

Nonservice-connected improved disability pension benefits are 
payable by VA to a veteran of a period of war because of 
permanent and total disability.  See 38 U.S.C.A. § 1521.  
Income eligibility for pension, and the amount of any pension 
payable, is determined by subtracting the veteran's countable 
annual income from the maximum annual pension rate.  See 
38 U.S.C.A. § 1503.  In determining a veteran's countable 
annual income, payments of any kind from any source shall be 
counted as income during the 12-month annualization period in 
which received unless specifically excluded.  See 38 C.F.R. 
§ 3.271.  In this regard, Social Security benefits are 
included as income.  Id. at (b).  As a veteran with no 
dependents and no entitlement to special monthly pension, the 
maximum income limitation applicable for the appellant 
effective December 1, 2000, is $9,304.  Given that the 
veteran had countable annual income of $31,851 during this 
period, his income exceeded the maximum applicable income 
limitation.  Accordingly, the RO properly terminated his 
improved disability pension benefits effective the first day 
of the month following the month in which his income became 
excessive.  See 38 C.F.R. § 3.660(a)(2) (2000).

Parenthetically, it should be noted that the veteran did not 
report any expenses that would constitute exclusions from 
countable income pursuant to the provisions of 38 C.F.R. 
§ 3.272.  although he previously had reported $3,308.30 in 
unreimbursed medical expenses for calendar year 1998, no such 
expenses were reported for calendar year 2001.  However, even 
if the veteran had reported expenses in that amount, such 
expenses still would have been insufficient to reduce his 
countable income to a level below $9,304.  In this regard, 
unreimbursed medical expenses will be excluded to the extent 
that they exceed 5 percent of the applicable maximum annual 
pension rate in effect during the appropriate 12-month 
annualization period in which such expenses were paid.  
Parenthetically, if the veteran has, in fact, incurred 
inordinate medical expenses that he paid during calendar year 
2001, and for which he is not reimbursed, he should report 
them to VA as quickly as possible.  Until this is done, 
however, the Board finds no reasonable basis upon which to 
predicate a grant of the benefit sought on appeal.



ORDER

Because the veteran's countable income exceeds the maximum 
applicable income limitation, entitlement to improved 
disability pension benefits effective March 1, 2001 is 
denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

